     Case 3:20-cv-00502-GMN-WGC Document 3 Filed 09/09/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     SAID ELMAJZOUB,                                      Case No. 3:20-cv-00502GMN-WGC
4                                            Plaintiff                    ORDER
5            v.
6     HAROLD WICKHAM, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On September 3, 2020, Plaintiff, an inmate in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

12   § 1983 and filed a motion for leave to appeal in forma pauperis.         (ECF Nos. 1-1, 1).

13   Plaintiff has used an incorrect form for his application to proceed in forma pauperis. If

14   Plaintiff is applying to proceed in forma pauperis, he must use the Court’s approved form.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

16   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

17   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

18   inmate must submit all three of the following documents to the Court:

19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

20          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

21          page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

23          official (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the

25   previous six-month period.

26          Accordingly, the Court denies Plaintiff’s motion at ECF No. 1 without prejudice to

27   file a new fully complete application to proceed in forma pauperis with all three

28   documents. The Court will grant Plaintiff a one-time extension to file a fully complete
     Case 3:20-cv-00502-GMN-WGC Document 3 Filed 09/09/20 Page 2 of 3



1    application to proceed in forma pauperis containing all three of the required documents.
2    Plaintiff will file a fully complete application to proceed in forma pauperis on or before
3    November 9, 2020. Absent unusual circumstances, the Court will not grant any further
4    extensions of time.
5           If Plaintiff does not file a fully complete application to proceed in forma pauperis
6    with all three required documents on or before November 9, 2020, the Court will dismiss
7    this case without prejudice for Plaintiff to file a new case with the Court when Plaintiff is
8    able to acquire all three of the documents needed to file a fully complete application to
9    proceed in forma pauperis or pays the full $400 filing fee.
10          A dismissal without prejudice means Plaintiff does not give up the right to refile the
11   case with the Court, under a new case number, when Plaintiff has all three documents
12   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
13   may choose not to file an application to proceed in forma pauperis and instead pay the
14   full filing fee of $400 on or before November 9, 2020 to proceed with this case.
15          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
16   will not file the complaint unless and until Plaintiff timely files a fully complete application
17   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
18   II.    CONCLUSION
19          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion at ECF No. 1 is
20   denied without prejudice to file a new fully complete application to proceed in forma
21   pauperis with all three documents.
22          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
23   approved form application to proceed in forma pauperis by an inmate, a copy of his motion
24   at ECF No. 1 with financial attachments, as well as the document entitled information and
25   instructions for filing an in forma pauperis application.
26          IT IS FURTHER ORDERED that on or before November 9, 2020, Plaintiff will
27   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
28   the $50 administrative fee) or file with the Court:



                                                  -2-
     Case 3:20-cv-00502-GMN-WGC Document 3 Filed 09/09/20 Page 3 of 3



1           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
2           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
3           signatures on page 3),
4           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5           official (i.e. page 4 of this Court’s approved form), and
6           (3) a copy of the inmate’s prison or jail trust fund account statement for the
7    previous six-month period.
8           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
9    application to proceed in forma pauperis with all three documents or pay the full $400
10   filing fee for a civil action on or before November 9, 2020, the Court will dismiss this
11   action without prejudice for Plaintiff to refile the case with the Court, under a new case
12   number, when Plaintiff has all three documents needed to file a complete application to
13   proceed in forma pauperis or pays the the full $400 filing fee.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No.1-1) but will not file it at this time.
16                  September 9, 2020
            DATED: __________________
17
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   -3-
